      Case 2:06-cr-00710-ER Document 293 Filed 08/21/20 Page 1 of 1



              IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


United States of America,        :     CRIMINAL ACTION
                                 :     NO. 06-710-02
    v.                           :
                                 :
Christopher Young.               :
                                 :

                                 ORDER

          AND NOW, this 21st day of August, 2020, after

considering Defendant’s motion for compassionate release under

18 U.S.C. § 3582(c)(1)(A) (ECF No. 286) and the government’s

response (ECF No. 289), for the reasons stated in the

accompanying memorandum, it is hereby ORDERED that the motion is

DENIED.



          AND IT IS SO ORDERED.



                            /s/ Eduardo C. Robreno____
                           EDUARDO C. ROBRENO, J.
